Exhibit 5.1 April 22, 2016 Sportsman’s Warehouse Holdings, Inc. 7035 South High Tech Drive Midvale, Utah 84047 Re: Secondary Offering of Shares of Common Stock of Sportsman’s Warehouse Holdings, Inc. Ladies and Gentlemen: We have acted as special counsel to Sportsman’s Warehouse Holdings, Inc., a Delaware corporation (the “Company”), in connection with the offer and sale by the selling stockholders named in the Prospectus Supplement, dated April 12, 2016, to the Base Prospectus, dated July 14, 2015, of 900,000 shares (the “Shares”) of the Company’s common stock, par value $0.01 per share (“Common Stock”), in connection with the exercise of an option to purchase additional shares of Common Stock by the underwriters pursuant to an underwriting agreement, dated April 12, 2016, among the Company, SEP SWH Holdings, L.P., New SEP SWH Holdings, L.P., Credit Suisse Securities (USA) LLC and Goldman, Sachs & Co., as representatives of the several underwriters named in Schedule A thereto. The Shares are being offered and sold pursuant to a Registration Statement on Form S‑3 (File No. 333-204517), including the amendment thereto (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (the “Commission”) on May 29, 2015 and declared effective by the Commission on July 14, 2015. In rendering the opinion below, we examined originals or copies of those corporate and other records and documents we considered appropriate. We assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals and the conformity with originals of all documents submitted to us as copies.
